COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                    MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                      CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                          TELEPHONE
BETH WATKINS                                                                             (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                      FACSIMILE NO.
  JUSTICES                                                                               (210) 335-2762


                                         December 1, 2022

         Eric R. Rodriguez                                Gerald A. Uretsky
         Bexar County Assistant Criminal                  Attorney At Law
         District Attorney                                406 Brees Blvd.
         101 W. Nueva Street                              San Antonio, TX 78209
         San Antonio, TX 78205                            * DELIVERED VIA E-MAIL *
         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-22-00680-CV
                 Trial Court Case Number:      2020-PA-01192
                 Style: In the Interest of A.N.C., E.L.G., I.C.C.-G., and O.N.C.-G.,
                 Children


                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                           Very truly yours,
                                                           MICHAEL A. CRUZ, Clerk of Court

                                                           ______________________
                                                           Cecilia Phillips
                                                           Deputy Clerk, Ext. 5-3221


         cc: Joe D. Gonzales (DELIVERED VIA E-MAIL)
         Stephanie Barajas (DELIVERED VIA E-MAIL)
         Ryan G. Anderson (DELIVERED VIA E-MAIL)
         Honorable Martha Tanner (DELIVERED VIA E-MAIL)
         Shawn Darrick Sheffield (DELIVERED VIA E-MAIL)
         Debra Garay (DELIVERED VIA E-MAIL)
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 1, 2022

                                      No. 04-22-00680-CV

        IN THE INTEREST OF A.N.C., E.L.G., I.C.C.-G., AND O.N.C.-G., Children

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01192
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant S.G.’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The clerk’s record was filed in this court on October 20, 2022, and the
reporter’s record was filed on October 24, 2022. S.G. filed his brief on November 21, 2022. The
brief of appellee the Texas Department of Family and Protective Services is currently due on
December 12, 2022. On November 28, 2022, the Department filed a motion to abate this appeal
“so that the trial court may enter a nunc pro tunc judgment reflecting the correct findings in this
case.” In its motion, the Department asserted that the written order of termination does not
accurately reflect the trial court’s oral rendition of judgment.

         After consideration, we GRANT the Department’s motion, ABATE this appeal, and
WITHDRAW the Department’s current brief deadline of December 12, 2022. We REMAND
this matter to the trial court to allow the Department to request a judgment nunc pro tunc. If the
Department has not already filed a motion for judgment nunc pro tunc in the trial court, we
ORDER it to do so no later than December 5, 2022. We further ORDER the Department to
file a file-stamped courtesy copy of its motion, if any, in this court by December 6, 2022.

        If the trial court signs a judgment nunc pro tunc, we ORDER the Department to inform
this court in writing within twenty-four hours of the signing of the judgment. We further
ORDER the District Clerk of Bexar County to file a supplemental clerk’s record containing the
Department’s motion for judgment nunc pro tunc, any responses to the motion, and the judgment
nunc pro tunc, if any, by January 3, 2023. If a supplemental clerk’s record containing a
judgment nunc pro tunc is not filed in this court by January 3, 2023, this appeal will be
automatically reinstated to this court’s docket, and the Department’s brief will be due twenty
days later.

       If, however, the trial court signs a judgment nunc pro tunc, S.G. may file a new brief
within twenty days of the date the judgment is signed. The Department’s response brief will be
due twenty days after the filing of S.G.’s new brief, if any. Due to the time constraints
governing this appeal, we caution the parties that requests for extension of any deadline
stated in this order will be disfavored.



      It is so ORDERED December 1, 2022.


                                                           PER CURIAM



      ATTESTED TO:__________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT